Citation Nr: 0803122	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection disability of the left 
foot, left ankle, left leg and left hip, including disability 
manifested by pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The veteran had active military service from March 1977 to 
February 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran contends that her left foot, ankle, leg, knee, 
and hip disabilities originated from an in-service incident 
where a heavy mahogany dresser fell on her left lower 
extremity.  She noted that it took two people to lift the 
dresser off her, at which point the paramedics were called, 
put her leg in a splint, and took her to the Moncrief Army 
Hospital.  The veteran stated that she was released from the 
hospital after a few hours, but was on crutches for about 
three weeks.

The service medical records (SMRs) contain an ambulance 
dispatch report dated in February 1978 noting that the 
veteran had trauma to the leg, and complained of trauma to 
the left foot and pelvis area.  The report stated that a foot 
splint was applied, along with a leg backboard, and noted 
that she was transported to the hospital for examination.  
The diagnosis was soft tissue injury in the ankle.  A 
February 1978 entry from the Montcrief hospital emergency 
room, noted that a dresser had fallen on the veteran's left 
ankle and leg up to the left hip, and noted that most of the 
pain was in the left ankle and left low back region.  The 
examination noted no ankle swelling and stated that left knee 
and ankle motion was normal, and left hip flexion was also 
normal.  X-rays of the sacrum, coccyx, and left ankle were 
normal, and the impression was contusion/soft tissue injury 
to the left ankle and contusion in the left gluteal region.

Additionally, an entry dated in February 1979, noted that the 
veteran presented complaining of foot pain in both feet.  
However, on examination, no swelling or crepitus was noted, 
and x-rays taken at the time were negative for pes planus.  
The January 1979 separation examination did not note any 
disabilities involving the feet or lower extremities.

Outpatient treatment records dated from February 2004 through 
April 2006, contain references to left foot and ankle pain, 
and a February 2004 record noted a past medical history of a 
left foot injury in the 1970s when a dresser fell on the 
veteran's foot and noted that it was probably a hair line 
fracture at that time, and noted that the veteran had had 
pain on and off.  A September 2004 entry shows that the 
veteran presented with knee pain, more on the right, going on 
for a few months, and noted that most of the pain was when 
she awakened in the morning and was associated with some 
stiffness which lasted for a few hours and gradually 
decreased by afternoon.  A November 2004 consultation shows 
that the veteran presented complaining of knee pain, and 
stated that she ran for two miles, five times a week, but 
noted that she had to walk after 15 minutes of running due to 
knee pain.  Her symptoms included pressure and swelling into 
the inferior aspect of the knee, into the superior patellar 
region, and noted that the pain traveled along the medial 
aspect of the shin, and tightened into the right hamstrings.  
The consultation note stated that the veteran was unable to 
complete a full squat, heels were lifting off the ground, and 
increased valgus positioning was noted.  

A January 2005 progress note shows that the veteran 
complained of knee pain in both knees, and noted that the 
veteran initially stated that she thought the knee pain was 
caused by standing on concrete for one year at her job, but 
now she reported pain from 20 years ago when she was moving a 
dresser in service and stated that she now had pain in her 
left knee.  The examiner noted pressure and swelling into the 
inferior aspect of knee and into the superior patellar 
region.  The veteran stated that the pain was coming from the 
left foot up to the knee.  On examination, the examiner 
observed "decreased knee joint line" on left lower 
extremity compared to right lower extremity, and noted a lack 
of hip extension on the left lower extremity.  Another entry 
dated in January 2005, noted a recurring callus with pain in 
the left foot.  The examiner noted a callus, 3 cm, at the 
plantar surface of 5th metatarsal, and noted no tenderness, 
erythema, no open wound and no palpable bony prominence.  
Podiatry consultations dated in May, June, and September of 
2005, noted debrided keratomas on the lateral left foot, u-
shaped.

An x-ray of the left foot taken in February 2005 revealed no 
fracture or dislocation and stated that bone density, 
alignment and joint spaces were preserved, and gave an 
impression of osseous abnormalities.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2006).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.

Here, the service medical records document an in-service 
incident where the veteran was taken to the emergency room 
after a heavy dresser fell on her left lower extremity.  
There is also evidence of current disabilities involving the 
left knee, foot, and hip, including pressure and swelling 
into the inferior aspect of the knee, lack of left hip 
extension, a callus at the plantar surface of the 5th 
metatarsal, and debrided keratomas on the lateral left foot.  
However, there is no medical evidence of record that provides 
an opinion as to whether any current knee, hip or foot 
problems are attributable to the documented in-service 
incident.  

The Board notes that besides the problems described above, 
the record does not contain additional more specific 
diagnoses regarding the veteran's left knee, hip, and foot.  
In fact, the left leg and ankle were not specifically 
mentioned in any of the outpatient treatment records.  
Despite the lack of more specific current diagnoses of any of 
the affected parts beyond pain, swelling and limitation of 
motion, and the lack of any reference to the leg or ankle in 
the record; because there is evidence of an in-service injury 
involving the left lower extremity, and there is also 
evidence of current problems relating to some portions of the 
left lower extremity, the Board finds that the veteran is 
entitled to a VA examination to determine if any claimed 
disability is related to the February 1978 in-service 
incident.

In addition, the Board notes that although pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection may be granted, Sanchez-Benitez, 13 Vet. App. 282, 
285 (1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001), in this 
case, it appears that more than just pain is documented in 
the outpatient treatment records described above.

As such, the Board will therefore remand to seek current 
relevant treatment records, and to afford the veteran a VA 
examination in order for the examiner to provide diagnoses of 
specific leg, foot, ankle or hip disabilities (if 
disabilities are found on examination), and to determine 
whether it is at least as likely as not that any current 
disability is attributable to her military service.  
Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to her claim, including any 
recently prepared left leg and knee, 
foot, ankle or hip treatment records.  
With any necessary authorization from the 
veteran, obtain and associate with the 
claims file any medical records 
identified by the veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform her and her representative 
of this and ask them to provide a copy of 
additional medical records.

2.  The veteran should be afforded a VA 
examination, conducted by a physician 
with appropriate expertise to render a 
nexus opinion regarding the medical 
probability that any current left leg, 
hip, ankle, or foot disability is 
attributable to the veteran's active 
military service, in particular, to the 
February 1978 incident when a dresser 
fell on the veteran's left lower 
extremity.  The physician should include 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current disabilities are attributable to 
military service.  If no disability is 
found with respect to any part--the leg, 
hip, ankle, or foot--this should be 
clearly explained.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should make sure that the 
examination report complies with this 
remand and the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

